Citation Nr: 0010527	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-03 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for joint pain, claimed as a 
manifestation of an undiagnosed illness.  

2. Entitlement to service connection for chronic fatigue, claimed as a 
manifestation of an undiagnosed illness.  

3. Entitlement to service connection for sleeplessness, claimed as a 
manifestation of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1979 to February 
1983, from August 1989 to March 1992, and from September 1993 to February 
1996.  

A perfected appeal to the Board of Veterans' Appeals (Board) of a 
particular decision entered by a Department of Veterans Affairs (VA) 
regional office (RO) consists of a Notice of Disagreement (NOD) in writing 
received within one year of the decision being appealed and, after a 
Statement of the Case (SOC) has been furnished, a substantive appeal (VA 
Form 9) received within 60 days of the issuance of the Statement of the 
Case or within the remainder of the one-year period following notification 
of the decision being appealed.  

The present appeal arises from a March 1997 rating decision in which the RO 
denied the veteran's claims of entitlement to service connection for joint 
pain, chronic fatigue, and sleeplessness, claimed as manifestations of an 
undiagnosed illness.  The veteran filed an NOD in June 1997, and the RO 
issued an SOC in September 1997.  The veteran filed a substantive appeal in 
March 1998.  Subsequently in June 1998, the veteran testified before a 
hearing officer at the VARO in Roanoke.  A supplemental statement of the 
case (SSOC) was issued in January 1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the veteran's 
appeal has been obtained by the RO.  

2. The veteran served in the Southwest Asia theater of operations during 
the Persian Gulf War, and received the Southwest Asia Service Medal as 
well as the Kuwaiti Liberation Medal.  

3. During a personal hearing in June 1998, the veteran testified that his 
joint pain affects his left shoulder, right elbow, left hip/low back, 
and ankles; and that he first began to suffer from chronic fatigue and 
sleeplessness while in the Persian Gulf area.  

4. The medical evidence reflects that the veteran dislocated his left 
shoulder in April 1980, he was diagnosed with bursitis of the right 
elbow in February 1993.  

5. VA examination reports, in May 1996 and November 1996, note the 
diagnosis of chronic fatigue syndrome and chronic anxiety with a sleep 
disorder, and indicate no clinical evidence of any chronic disability of 
the veteran's left hip/low back or ankles.  

6. There is no competent evidence reflecting that the veteran has symptoms 
of joint pain, chronic fatigue, and/or sleeplessness, resulting from an 
undiagnosed illness or illnesses.  


CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection for joint pain 
due to an undiagnosed illness is not well grounded.  38 U.S.C.A. §§ 
1117, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 (1999).

2. The veteran's claim of entitlement to service connection for chronic 
fatigue due to an undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 (1999).  

3. The veteran's claim of entitlement to service connection for 
sleeplessness due to an undiagnosed illness is not well grounded.  38 
U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, during his first 
period of active service, there were no complaints of, or treatment for, 
joint pain, chronic fatigue, or sleeplessness.  Medical records reflect 
that the veteran dislocated his left shoulder in April 1990, in a 
motorcycle accident while on active duty.  In January 1981, he was treated 
for a swollen right 2nd digit, the result of his index finger being caught 
between a bench and a wall.  

In March 1983, following his release from the his first period of active 
service, the veteran was service connected for the residuals of an 
acromioclavicular separation of the left shoulder.  

During the veteran's second period of active service, he served in 
Southwest Asia during Operation Desert Shield/Desert Storm.  A review of 
his service medical records does not reflect complaints or findings of 
joint pain, chronic fatigue, or sleeplessness.  In March 1992, the veteran 
underwent a separation medical examination.  In the Report of Medical 
History, he reported that he was in good health, and that he did not suffer 
from swollen or painful joints, or trouble sleeping.  In the Report of 
Medical Examination, upon clinical evaluation, there were no complaints or 
findings of joint pain, chronic fatigue, or sleeplessness.  

Following his separation from his second period of active service, the 
veteran filed a claim seeking service connection for an eye disorder in 
April 1992.  In September 1992, he underwent a general medical examination 
for VA purposes.  His musculoskeletal system was found to be normal, and 
there were no complaints of joint pain, chronic fatigue, or sleeplessness.  
The examiner's diagnoses were pigmentary glaucoma and mild pulmonary 
emphysema.  

In June 1993, the veteran underwent a medical examination for purposes of 
enlisting in the West Virginia Air National Guard.  Service medical records 
reflect that, in a Report of Medical History, the veteran reported that he 
was in good health, and that he did not suffer from swollen or painful 
joints, or trouble sleeping.  In a Report of Medical examination, on 
clinical evaluation, there were no complaints or findings of joint pain, 
chronic fatigue, or sleeplessness.

In August 1994, while on active duty with the Air National Guard, the 
veteran underwent a Persian Gulf Registry Examination.  In a Report of 
Medical History, the veteran complained of swollen and painful joints, as 
well as frequent trouble sleeping more than a few hours.  In particular, he 
complained of right elbow pain, and that the "pinkies" of his right and 
left hand were sometimes numb.  He also reported that he frequently 
awakened at night and could not get back to sleep.  Furthermore, the 
veteran indicated that he suffered from gastrointestinal problems (chronic 
diarrhea), but that he did not suffer from chronic malaise.  The final 
diagnoses were pigmentary glaucoma, irritable bowel syndrome, and non-
specific skin eruption.  

In March 1996, following his separation from active duty with the Air 
National Guard, the veteran submitted a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) to the RO, in which he filed 
claims for service connection, to include aching joints, chronic fatigue, 
and sleeplessness, asserted to be residuals of his Persian Gulf service.  

The following month, April 1996, the RO received both service and non-
service medical records.  In particular, a statement from N.C. Ratliffe, 
M.D., dated in April 1996, noted that the veteran had been diagnosed with 
bursitis of the right elbow in February 1993, and had been given a 
Celestone injection.  The service medical records were duplicative of those 
previously reviewed.  Also in April 1996, the RO received an unidentified 
dermatological medical record, dated in September 1994, which noted 
treatment of the veteran for a skin rash.  

In May 1996, the veteran underwent a VA general medical examination.  The 
examiner noted that the veteran had separated both shoulders in service, 
and that he continued to suffer from shoulder pain.  Furthermore, the 
veteran was reported to have developed pain in his right elbow in 1989, as 
a result of doing pushups during basic training.  His present complaints 
were noted as a painful left shoulder with limited range of motion, and a 
painful right elbow with burning pain over the lateral aspect proximal to 
the radial humeral joint.  In addition, the veteran stated that he slept 
well, but that, since being in the Persian Gulf operations, he awakened 
every 30 or 45 minutes before falling back to sleep.  He further reported 
suffering from chronic fatigue, indicating that he yawned frequently, and 
had "air hunger."  On clinical evaluation, in pertinent part, there was 
noted to be pain upon motion in the veteran's shoulders; there was 
limitation of motion of the elbows bilaterally; the wrists, hands, feet, 
and lower extremities had normal ranges of motion; and hand grip was 5/5 
bilaterally.  The examiner's diagnoses included bilateral acromioclavicular 
separation, post reduction, as well as chronic fatigue syndrome.  

In June 1996, the veteran submitted a VA Form 21-4138 (Statement in Support 
of Claim) to the RO, in which he reported that he had been discharged from 
active duty in February 1996, and that he continued to have problems with 
sleeplessness, aching joints, and chronic fatigue which required him to 
rest frequently when doing any kind of work.  In addition to his statement, 
the veteran submitted lay statements from his wife and mother.  In 
particular, both reported that the veteran suffered from pain in his right 
elbow that caused him to drop items.  It was further noted that the veteran 
suffered from chronic fatigue, and that he had to rest frequently to 
complete any work.  It was reported that, prior to 1991, the veteran had 
had a great deal of energy, and could work all day.  Also submitted by the 
veteran were additional service medical records, which were duplicative of 
previous records, or did not note treatment for aching joints, chronic 
fatigue, or sleeplessness.  

In July 1996, the RO received medical records from the VA Medical Center 
(VAMC) in Mountain Home, dated from March 1996 to June 1996.  In 
particular, these records noted the veteran's treatment for a skin 
disorder.  

In October 1996, the RO issued a letter to the veteran regarding his claim 
for service connection based upon manifestations of undiagnosed illness.  
The letter advised the veteran that he could submit both medical and non-
medical evidence in support of his claim.  

Thereafter, in October and November 1996, the RO received copies of medical 
evidence previously of record. 

That same month, November 1996, the veteran again underwent VA medical 
examination.  He reported difficulties  with soreness and stiffness in his 
right elbow and both shoulders.  He indicated having received some 
treatment for his right elbow, in the form of cortisone injections, which 
had provided some relief.  He also reported a problem with chronic fatigue, 
although he had not lost any work related to the illness.  Furthermore, the 
veteran reported having difficulty with gaining a restful sleep, and stated 
that he awakened frequently during the night.  Diagnostic testing did not 
reveal evidence of anemia, and his hematocrit was reported as 46.5 percent, 
while hemoglobin was found to be 16.1 percent.  Clinical evaluation of the 
musculoskeletal system revealed  a good range of motion in all joints, with 
some tenderness and stiffness on movement through the full range of motion 
of the shoulders and the right elbow.  Mental status evaluation revealed 
complaints of chronic anxiety, forgetfulness, inattention, and withdrawal 
from large crowded areas.  The examiner's diagnosis included chronic 
anxiety with a sleep disorder.  

In December 1996, the veteran underwent a mental disorders examination for 
VA purposes.  He reported that, since his deployment to the Persian Gulf, 
he had been bothered by frequent awakenings during which he would get up 
and either check on his children or obtain something to drink.  He stated 
that, after he fell asleep each night, which usually occurred without 
problem, he would sleep for 45 to 60 minutes and then awaken.  He reported 
that he had napped a fair amount during the day when he had been 
unemployed.  He indicated that, during these naps, he had not awakened as 
much as during his nocturnal sleep.  The veteran indicated that the onset 
of his symptoms of insomnia began during the Persian Gulf War.  In 
addition, he reported that he suffered from diminished concentration, 
difficulty with insomnia, bouts of anxiety, and problems with what he 
characterized as fatigue.  He indicated that he still played basketball on 
a regular weekly basis, although not as intensely as he had previously 
done.  The examiner noted that the veteran appeared to have a myriad of 
somatic complaints that amounted to a significant level of anxiety.  The 
examiner's diagnoses included a generalized anxiety disorder, and 
somatization disorder with gastrointestinal upset as the most prominent.  

In a March 1997 rating decision, the RO denied the veteran's claims of 
service connection for joint pain, chronic fatigue, and sleeplessness, as 
manifested as undiagnosed illnesses.  

In June 1997, the RO received VAMC Mountain Home medical records, dated 
from April 1996 to May 1997.  In particular, these records noted the 
veteran's complaints of chronic diarrhea, right elbow pain, and chronic 
fatigue.  In particular, a consultation report, dated in April 1997, noted 
that the veteran suffered from post-traumatic stress disorder (PTSD) with 
anxiety and somatization disorder.  

That same month, June 1997, the veteran filed an NOD, in which he reported 
that he had suffered from chronic fatigue since active service, but had not 
sought treatment in service because he hadn't wished to be labeled as 
complainer.  He noted that he continued to suffer from fatigue, but that he 
just pushed himself to keep going during the day.  He indicated that he had 
to rest every chance he could during the day, and that, by the end of the 
day, he was completely fatigued.  He also noted that he continued to have 
problems with his right elbow, and that he also suffered from joint pain.  
In March 1998, the veteran filed a VA Form 9 (Appeal to Board of Veterans' 
Appeals) in which he reiterated previously made contentions.  

In June 1998, the veteran testified before a hearing officer at the VARO in 
Roanoke.  He reported that he served in Desert Storm in Southwest Asia, and 
spent time at the front line.  The veteran also reported that he began to 
suffer from joint pain, fatigue, and insomnia during his Persian Gulf War 
service.  With respect to joint pain, he reported that he suffered from 
pain in his left shoulder, right elbow, as well as in his left hip/low 
back, and ankles.  The pain in his left hip/low back and ankles was 
described as an intermittent dull ache, with his joints feeling tight.  As 
for fatigue, the veteran reported that he had complained of his fatigue to 
other soldiers, but had been told that everybody was tired.  He further 
testified that, following his separation from his second period of active 
duty, he did not seek medical treatment for his joint pain, fatigue, and 
sleeplessness, because he did not have medical insurance, and could not 
afford to see a doctor.  

II.  Analysis

Under applicable criteria, service connection may be granted for a 
disability resulting from disease or injury which was incurred in, or 
aggravated by, service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998). 

As to the veteran's specific claim regarding joint pain, chronic fatigue, 
and sleeplessness, due to an undiagnosed illness, the Board notes that, 
upon enactment of the Persian Gulf War Veterans' Benefits Act, title I of 
Public Law No. 103-446 (Nov. 2, 1994), a new section 1117 was added to 
title 38, United States Code.  That statute, 38 U.S.C.A. § 1117, authorizes 
VA to compensate any Persian Gulf War veteran suffering from a chronic 
disability resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more within a specified presumptive period 
following service in the Southwest Asia theater of operations during the 
Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA added a 
regulation, entitled "Compensation for certain disabilities due to 
undiagnosed illnesses," which provides as follows-

(a)(1) Except as provided in paragraph (c) of this section, VA 
shall pay compensation in accordance with chapter 11 of title 
38, United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of this 
section, provided that such disability:

(i) became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and

(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable of 
independent verification.

(3) For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period will 
be considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.

(4) A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from part 4 of this chapter for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this section shall be considered 
service connected for purposes of all laws of the United States.

(b) For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:

(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; (13) menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air service 
in the Southwest Asia theater of operations during the Persian 
Gulf War; or

(2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or

(3) if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.

(d) For purposes of this section:

(1) the term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.

(2) the Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf 
of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.

38 C.F.R. § 3.317 (1999).

The United States Court of Appeals for Veterans Claims has held that any 
claimant for benefits administered by VA has the burden of submitting 
evidence sufficient to justify a belief that the claim is well grounded.  
If that burden is met, then the Secretary of Veterans Affairs has the duty 
to assist the claimant in developing additional evidence pertaining to the 
claim. 38 U.S.C. § 5107(a); see Murphy v. Derwinski, 1 Vet.App. 78, 81- 82 
(1990); Lathan v. Brown, 7 Vet.App. 359, 365 (1995).  If that burden is not 
met, the statutory duty to assist does not attach.  Anderson v. Brown, 9 
Vet.App. 542, 546 (1996).  Further, the Court has made it clear that it is 
error for the Board to address the merits of a claim that is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341, 344 (1996), aff'd sub nom. Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  See also Morton v. West, 12 Vet.App. 477, 
480-1, (1999).

Thus, the threshold question in any case is whether the claimant has 
presented a claim which is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If not, the claim must fail 
and there is no further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Well-established judicial caselaw mandates that, for a service-connection 
claim to be well grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or aggravation of a 
disease or injury in service, and medical evidence of a nexus (i.e., a link 
or a connection) between the injury or disease in service and the current 
disability.  See Winters v. West, 12 Vet.App. 203, 207-209 (1999) (en 
banc); Epps, supra; Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Board recognizes that service connection under the special provisions 
of law pertaining to Persian Gulf War veterans requires a slightly 
different analysis, because, by definition, an undiagnosed illness is 
different from a diagnosed disability.  The Court of Appeals for Veterans 
Claims has not yet issued a decision interpreting well-groundedness in the 
context of Persian Gulf War claims.  We do note the Court recently held 
that the requirements for a well-grounded claim under 38 U.S.C. § 1151 
(which also provides for the payment of compensation) are parallel to those 
generally set forth for well grounding service-connection claims.  See 
Jones v. West, 12 Vet.App. 460, 464 (1999).  

The VA General Counsel has determined that a well-grounded claim for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 generally 
requires the submission of some evidence of:

(1) active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf war;

(2) the manifestation of one or more signs or symptoms of an 
undiagnosed illness;

(3) an objective indication of chronic disability during the 
relevant period of service or to a degree of disability of 10 
percent or more within the specified presumptive period; and

(4) a nexus between the chronic disability and the undiagnosed 
illness.

VAOPGCPREC 4-99 (May 3, 1999).

On the question of the applicability of 38 C.F.R. § 3.317, we note that the 
veteran did serve in the Southwest Asia theater of operations during the 
Persian Gulf War, and he has asserted the manifestation, prior to December 
31, 2001, of chronic signs and symptoms listed in that regulation.  
However, 38 C.F.R. § 3.317, by its terms, applies only where the listed 
signs and symptoms cannot be attributed to any known clinical diagnosis.  

In VAOPGCPREC 8-98 (August 3, 1998) the VA General Counsel noted that, on 
its face, 38 U.S.C.A. § 1117(a) confers no authority to grant presumptive 
service connection for any diagnosed disease, regardless of whether the 
disease may be characterized as poorly defined.  Section 1117(a) authorizes 
VA to pay compensation "to any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses)" which became manifest in service in the Southwest 
Asia theater or within a prescribed presumptive period.  (Emphasis added.)  
The term "undiagnosed illness," read literally, means an illness which 
has not been diagnosed.  It is well established that the plain meaning of a 
statute's language is controlling except in "'rare and exceptional 
circumstances,' when a contrary legislative intent is clearly expressed."  
Ardestani v. Immigration and Naturalization Serv., 502 U.S. 129, 135-36 
(1991) (citation omitted) (quoting Rubin v. United States, 449 U.S. 424, 
430 (1981)).

As to the veteran's claims that he suffers from undiagnosed illnesses 
related to his service in the Persian Gulf, with respect to aching joints, 
following a review of the evidence and the applicable regulations, the 
Board finds the veteran has not submitted a well-grounded claim.  In 
reaching this conclusion, we note that the veteran testified during his 
personal hearing that he suffered from joint pain in his left shoulder, 
right elbow, left hip/low back, and ankles.  He reported that the pain in 
his left hip/low back and ankles was a dull ache and occurred occasionally, 
and had begun while he was deployed to the Persian Gulf.  

On VA examination in 1996, the examiner noted the veteran's report that 
left shoulder soreness and stiffness had begun following a dislocation of 
the shoulder in 1980.  The veteran also reported that he had developed pain 
in his right elbow as a result of doing push-ups during basic training.  
The examiner's diagnosis included acromioclavicular separation, post 
reduction.  As for his right elbow, the veteran was diagnosed as suffering 
from bursitis by Dr. Ratliffe in February 1993.  As noted above, in order 
for Persian Gulf veterans to establish entitlement to compensation for 
undiagnosed disabilities, the criteria provide, in relevant part, that the 
illness not be attributable to any known clinical diagnosis by history, 
physical examination and/or laboratory tests.  The medical evidence in this 
case reflects that the veteran's pain and stiffness in his left shoulder, 
as well as pain in his right elbow, are due to residuals of a left shoulder 
separation and bursitis, respectively.  Thus, these joint complaints have 
not escaped diagnosis, and the veteran is not entitled to service 
connection for them as manifestations of an undiagnosed illness under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

As for the veteran's left hip/low back and ankles, the Board notes that, 
during a Persian Gulf Registry Examination in August 1994, there were no 
abnormal findings with respect to the veteran's left hip/low back or 
ankles.  On VA examination in May 1996, the veteran's feet and lower 
extremities were found to have a normal range of motion.  A subsequent VA 
examination, in November 1996, reflected a good range of motion in all 
joints, except for some tenderness and stiffness of the shoulders and right 
elbow.  The veteran has not submitted any medical evidence reflecting 
treatment or abnormal clinical findings with respect to his left hip/low 
back or ankles.  Thus, we find the veteran has not submitted an objective 
indication of chronic disability associated with his left hip/low back or 
ankles during the relevant period of service or to a degree of disability 
of 10 percent or more within the specified presumptive period.  See 
VAOPGCPREC 4-99.  

With respect to chronic fatigue and sleeplessness, the Board also finds, 
following a review of the evidence and applicable regulations, that the 
veteran has not submitted well-grounded claims.  In reaching this 
conclusion, we note that the veteran has contended that he first began to 
suffer from chronic fatigue and sleeplessness while deployed to the Persian 
Gulf.  He has reported that he did not seek medical attention for either 
illness at that time.  The evidence reflects that the veteran's first 
complaint of chronic fatigue occurred when he filed his original claim 
seeking service connection for chronic fatigue as an undiagnosed illness in 
March 1996.  As for sleeplessness, the veteran was noted during the Persian 
Gulf Registry Examination to complain of frequent trouble sleeping more 
than a few hours.  On VA examination in May 1996, the veteran complained of 
chronic fatigue, with frequent yawning and "air hunger".  The examiner's 
diagnosis was chronic fatigue syndrome.  On VA examination in November 
1996, the veteran reported having difficulty with gaining a restful sleep, 
and indicated that he awakened frequently during the night.  He was also 
noted to complain of chronic anxiety.  The examiner's diagnosis was chronic 
anxiety with sleep disorder.  

The Board thus finds that the medical evidence of record reflects that the 
veteran suffers from chronic fatigue syndrome, a recognized diagnosis by VA 
(see 38 C.F.R. § 4.88a) and, as a result, he does not suffer from an 
undiagnosed illness.  Furthermore, the veteran's sleeplessness has been 
related to his diagnosed chronic anxiety, and therefore it also is no 
longer an undiagnosed illness.  Therefore, the veteran's claims as to 
service connection for chronic fatigue and sleeplessness, as manifestations 
of an undiagnosed illness, are not well grounded.  As discussed above, the 
governing regulation clearly provides that compensation is payable only for 
chronic disability which, "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical diagnosis."  
38 C.F.R. § 3.317(a)(1)(ii) (1999).  In this instance, both the veteran's 
chronic fatigue and sleeplessness have been attributed to known clinical 
diagnoses.  

The veteran has been very specific in asserting that he suffers from 
undiagnosed illnesses related to his service in the Persian Gulf.  While we 
do not doubt the sincerity of the veteran's contentions in this regard, he 
does not meet the burden of presenting evidence of well-grounded claims 
merely by presenting his own testimony, because, as a lay person, he is not 
competent to offer medical opinions.  See, e.g., Voerth v. West, 13 
Vet.App. 117, 120 (1999) ("Unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, cannot form the basis of a well-
grounded claim."); Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 510 (1997); 
aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997)("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).

Finally, the Board notes that, while the issues on appeal before us concern 
claims for service connection for undiagnosed illnesses, the veteran is not 
precluded from filing claims for service connection for diagnosed disorders 
which he may feel are directly related to service.  In this respect, he 
would need to present competent medical evidence of a current disability or 
disabilities, and evidence that such disability "resulted from a disease 
or injury which was incurred in or aggravated by service."  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  


ORDER

1. Entitlement to service connection for joint pain, as a manifestation of 
an undiagnosed illness, is denied.  

2. Entitlement to service connection for chronic fatigue, as a 
manifestation of an undiagnosed illness, is denied.  

3. Entitlement to service connection for sleeplessness, as a manifestation 
of an undiagnosed illness, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

- 15 -


